Citation Nr: 0730222	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-05 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran's income is excessive for the purpose of 
entitlement to payment of pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The veteran had active military service from October 1945 to 
January 1947.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the veteran's claim seeking 
entitlement to disability pension benefits.

The veteran testified before the undersigned at a hearing at 
the RO in February 2006. 

This matter was remanded by the Board in December 2006.  At 
that time, the Board noted that at his hearing, the veteran 
testified that he had seizures and headaches that should be 
service-connected (page 6).  It does not appear that these 
issues have been addressed.  As such, they are again referred 
to the RO for appropriate adjudication.

In August 2007, the Board granted a motion to advance this 
case on its docket.  


FINDING OF FACT

The veteran's income has exceeded the maximum applicable 
statutory level for eligibility for pension benefits.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
pension benefits.  38 U.S.C.A. § 1521 (West Supp. 2006); 
38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The January 2007 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter explicitly told him to submit all relevant evidence in 
his possession.  Moreover, the veteran, in response to the 
January 2007 letter, indicated that he had no other 
information or evidence to give to VA to substantiate his 
claim and to decide his claim as soon as possible.  Following 
receipt of this notice, the claim was readjudicated in May 
2007.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the Board concludes below that the preponderance of the 
evidence is against the claim, any question as to the 
appropriate disability rating or effective date to be 
assigned would be rendered moot.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available records 
have been obtained.  As such, no further action is necessary 
to assist the claimant with the claim.


Pension

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. 
§ 3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations. 38 C.F.R. 
§§ 3.21, 3.23.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  

Recurring income, received or anticipated in equal amounts 
and at regular intervals such as weekly, monthly, quarterly 
and which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 12 
month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  

Nonrecurring income received or anticipated on a one-time 
basis during a 12-month annualization period, will be counted 
as income for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  

The amount of any nonrecurring countable income received by a 
beneficiary shall be added to the beneficiary' s annual rate 
of income for a 12 month annualization period commencing on 
the effective date on which the nonrecurring income is 
countable.  38 C.F.R. § 3.273(c).

The following shall be excluded from countable income for the 
purpose of determining entitlement to improved pension: 
welfare; maintenance; VA pension benefits, payments under 
Chapter 15, including accrued pension benefits; reimbursement 
for casualty loss; profit from sale of property; joint 
accounts (accounts in joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner); and medical expenses in excess of five percent of the 
MAPR, which have been paid.  38 C.F.R. § 3.272.

In April 2001, the veteran requested reinstatement of 
nonservice-connected pension benefit payments as a result of 
no longer being employed.  

In a June 2001 VA Form 21-0516-1, Improved Pension 
Eligibility Verification Report (EVR), the veteran stated 
that he was not currently living with his wife and that he 
had no dependents.  He reported gross monthly income from 
Social Security payments of $790.90. 

In an August 2001 Social Security Administration Process Form 
(SSAPF) printout, the veteran was noted to be receiving 
$790.00 per month beginning in December 2000.  The amount 
rose to $791 per month beginning in July 2001.  

In his August 2002 notice of disagreement, the veteran stated 
that the income from Social Security had been reduced by 
$54.00 per month for medical insurance premiums.  He noted 
that his regular Social Security payment was $760 per month 
or $9120 per year.  He contended that he now qualified as a 
result of the income drop and medical expenses.  

In support of his claim, the veteran submitted a letter from 
the Social Security Administration indicating that the full 
monthly Social Security benefit before any deductions was 
$814.00 per month.  It was noted that there was a $54 per 
month deduction for medical insurance premiums, which left a 
monthly social security payment of $760.00 per month.  The 
veteran also submitted a bill for medical services rendered 
on August 11, 2001, in the amount of $23.46; a bill in the 
amount of $137.56 for medical services rendered on August 4, 
2001; and several bills for taxes owed, child support 
payments owed, and heat and electric bills.  

In a February 2003 SSAPF printout, it was noted that the 
veteran had received a monthly payment of $891 beginning in 
July 2001; $914.00 per month beginning December 2001; and 
$827.00 per month beginning December 2002.  A SMI premium of 
$58.70 was noted to be being deducted.  

In a February 2003 letter to the veteran, the RO noted that 
the Social Security interface showed gross Social Security 
payment of $827.70 per month.  The payment was $769 after 
deducting the $58.70 Medicare health insurance premium.  The 
RO stated that it could only deduct the amount of Medicare 
premium which exceeded 5 percent of the maximum pension rate, 
which was $484.00. The RO then did the following 
calculations:  $827.70 x 12 = $9932.40; $58.70 x 12 = 
$704.00; $704.00-$484.00 = $210.00; $9932.00-$210 = $9722.00.

In an October 2003 letter, the veteran stated that his Social 
Security payment was subject to a garnishment of $100/month 
for child support.

In a July 2004 VA Form 21-527, Income Net Worth and 
Employment Statement, the veteran reported receiving $772.00 
per month from Social security; $60.00/month from aid to 
families with dependent children (AFDS).  He reported 
expected annual wages of $8,264, which was apparently his 
calculation of his annual Social Security benefit inasmuch as 
he indicated that he had not worked since 1970.  He also 
reported expected income of $720 from food stamps.  This was 
apparently a reference to the AFDC benefit.  

In an August 2004 SSAPF printout, the veteran was noted to 
have received a monthly payment of $891 beginning July 2001; 
$914.00/month beginning December 2001; $927.70 per month 
beginning December 2002; $846.60 per month beginning December 
2003; and $847 per month from January 2004. A SSI premium 
deduction of $66.60 was noted.  It was indicated that the 
Buy-in-Option Code was being paid by the state.  

In its August 2004 supplemental statement of the case, the RO 
interpreted the August 2004 SSAPF as meaning that Medicare 
premiums were being paid by the state.  Based on this report, 
the veteran's income for VA purposes would be $10,614.  This 
income was above the current MAPR of $9,894.  

In a February 2006 Financial Status report, the veteran 
reported that his average monthly income was $9,840.00 month 
from salary.  

At his February 2006 hearing, the veteran testified that he 
was receiving approximately $900 per month from Social 
Security, after a $100 per month deduction for child support.  
He testified that he had received a bill for medical 
treatment in the amount of $70.00.  He stated that he had not 
had many unreimbursed medical expenses in the last year, as 
insurance had paid most medical costs.  

In December 2006, the Board remanded this matter for further 
development.  

In a May 2007 SSAPF printout, the veteran was noted to have 
received a monthly payment of $972.00 per month beginning 
December 2004; $1012 per month from December 2005; and 
$1045.00 from December 2006.  The SMI premium was $93.50 per 
month.  It was noted that the Buy-in-Option Code was being 
paid by the state.  

Effective December 1, 2000, the MAPR for an otherwise 
eligible claimant, without dependent child or spouse, was 
$9,304.  Effective December 1, 2001, the MAPR for an 
otherwise eligible claimant, without dependent child or 
spouse, was $9,556. Effective December 1, 2002, the MAPR for 
an otherwise eligible claimant, without dependent child or 
spouse, was $9,690.  Effective December 1, 2003, the MAPR for 
an otherwise eligible claimant, without dependent child or 
spouse, was $9,894.  The MAPR from December 1, 2004 for a 
veteran with no dependents was $10,162.  Effective December 
1, 2005, the MAPR for a veteran without a spouse or child was 
$10,579. The MAPR as of December 1, 2006 for a veteran with 
no dependents is $10,929.  See 38 C.F.R. § 3.23 (a)(1); M21-
1, Part I, Appendix B.  To be deducted, medical expenses must 
exceed 5 percent of MAPR.  

With regard to the annualization period from December 2000 to 
December 2001, the veteran received total payments of 
$9485.00 from the Social Security Administration.  The 
Medicare deduction was $600.  The veteran also had medical 
bills of $23.45 and $137.56 in August 2001.  The veteran is 
only able to deduct those medical expenses exceeding 5 
percent of the maximum annual pension rate, which for the 
time period in question equates to $465.  Thus, he could only 
deduct $135.00.  Reducing his countable income by that 
amount, leaves $9,450.00, which exceeds the maximum allowable 
amount of $9304.00.  Therefore, the veteran is not eligible 
for payment of nonservice-connected pension.  

With regard to the period from December 2001 to December 
2002, the MAPR for an otherwise eligible claimant, without 
dependent child or spouse, was $9,556.  The veteran received 
a total payout of $10,968.00 from the Social Security 
Administration.  The Medicare deduction was $704.  Five 
percent of the maximum annual pension rate for the time 
period in question is $477.80.  The veteran did not report 
any additional medical expenses.  Thus, the deduction would 
be $226.20.  As the countable income received for the period 
from December 2001 to December 2002, would be $10,741.00, 
which exceeds the allowable amount of $9,556.00.  Therefore, 
the veteran is not eligible for payment of nonservice-
connected pension.  

With regard to the period from December 2002 to December 
2003, the MAPR for an otherwise eligible claimant, without 
dependent child or spouse, was $9,690.  The veteran received 
total payments of $9,932 from the Social Security 
Administration.  The Medicare deduction was $704.  However, 
the veteran is only able to deduct only those medical 
expenses exceeding 5 percent of the maximum annual pension 
rate, which for the time period in question was $484.50.  The 
veteran did not report any additional medical expenses.  
Thus, the deduction would only be $220.  As a result, the 
countable income received for the year December 2002 to 
December 2003, would be $9712.00, which exceeds the allowable 
amount of $9690.00.  Therefore, the veteran is not eligible 
for payment of nonservice-connected pension.  

With regard to the time period from December 2003 to December 
2004, the MAPR for an otherwise eligible claimant, without 
dependent child or spouse, was $9,894.  The veteran received 
total payments of $10,164 from the Social Security 
Administration.  The Medicare deduction was $704, but this 
was paid for by the state.  The veteran did not report any 
additional medical expenses.  As a result, the countable 
income received for the year December 2003 to December 2004 
exceeded the allowable amount of $9690.00.  Therefore, the 
veteran is not eligible for payment of nonservice-connected 
pension.  

With regard to the time period from December 2004 to December 
2005, the MAPR for an otherwise eligible claimant, without 
dependent child or spouse, was $10,162.  The veteran received 
a total payout of $11,664 from the Social Security 
Administration.  The Medicare deduction was $1,122, which was 
being paid by the state.  He did not report any additional 
medical expenses.  The countable income of $11,664 exceeded 
the maximum allowable amount of $10,162.00.  Therefore, the 
veteran is not eligible for payment of nonservice-connected 
pension.  

With regard to the time period from December 2005 to December 
2006, the MAPR for an otherwise eligible claimant, without 
dependent child or spouse, was $10,579.  The veteran received 
a total payout of $12.144 from the Social Security 
Administration.  The Medicare deduction was $1,122, which was 
being paid by the state.  The veteran did not report any 
additional medical expenses.  As a result, the countable 
income received for the year December 2005 to December 2006 
exceeded the allowable amount of $10,579.  Therefore, the 
veteran is not eligible for payment of nonservice-connected 
pension.  

Although the Board, in its December 2006 remand, indicated 
that the veteran might be eligible for nonservice-connected 
pension based upon the figures he supplied at his February 
2006 hearing, the actual figures from the Social Security 
Administration are higher than those reported by the veteran.  
Moreover, the veteran, despite having been given the 
opportunity to do so, did not provide any information with 
regard to medical expenses.  The Board does note that at the 
February 2006 hearing, the veteran testified that he had not 
had many medical expenses in the past year.  

With regard to the time period from December 2006, the MAPR 
for an otherwise eligible claimant, without dependent child 
or spouse, is $10,929.  The veteran will receive a total 
payout of $12,540 from the Social Security Administration.  
The Medicare deduction is being paid by the state.  The 
veteran has not reported any additional medical expenses.  As 
a result, the countable income to be received for the year 
December 2006 to December 2007 will exceed the allowable 
amount of $10,929.  Therefore, the veteran is not eligible 
for payment of nonservice-connected pension.  If the veteran 
incurs significant unreimbursed medical expenses during the 
remainder of this year, he may reapply. 

Although the veteran has reported payment of child support, 
he has not claimed any dependent children; hence his benefits 
are calculated on the basis of a single veteran with no 
dependents.

The Board acknowledges that the veteran has significant 
health problems and a limited and fixed income, the Board is 
not permitted, however to pay benefits unless authorized by 
Congress.  OPM v. Richmond, 496 U.S. 414, 416 (1990).  In 
this case, the law passed by Congress specifically prohibits 
the payment of VA nonservice-connected pension benefits to 
veterans whose income exceeds certain levels, as does the 
appellant's.

The preponderance of the evidence is that the veteran's 
income has been excessive at all times during the appeal 
period.  Thus, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to payment of pension benefits is denied.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


